COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §
 V.M.,                                                           No. 08-12-00181-CV
                                                  §
                               Appellant,                           Appeal from the
                                                  §
 v.                                                                65th District Court
                                                  §
 TEXAS DEPARTMENT OF FAMILY                                    of El Paso County, Texas
 AND PROTECTIVE SERVICES,                         §
                                                                  (TC# 2009CM6364)
                               Appellee.          §


                                  MEMORANDUM OPINION

         V.M. appeals from a final order terminating her parental rights to six children. We affirm.

         V.M. is represented on appeal by court-appointed counsel who has filed a brief in

accordance with the requirements of Anders v. California, 386 U.S. 738, 741-44, 87 S. Ct. 1396,

1398-1400, 18 L. Ed. 2d 493 (1967). Court-appointed counsel has concluded that, after a thorough

review of the record, V.M.’s appeal is frivolous and without merit. In Anders, the Supreme Court

recognized that counsel, though appointed to represent the appellant in an appeal from a criminal

conviction, had no duty to pursue a frivolous matter on appeal. Anders, 386 U.S. at 744, 87 S.Ct.

at 1400. Thus, counsel was permitted to withdraw after informing the court of his conclusion and

the effort made in arriving at that conclusion. Id. On several occasions, this Court has

concluded that that the procedures set forth in Anders apply to an appeal from a case involving the

termination of parental rights when court-appointed counsel has determined that the appeal is

frivolous. See In re J.B., 296 S.W.3d 618, 619 (Tex.App.--El Paso 2009, no pet.)(holding Anders



                                                  1
is applicable in an appeal from a termination of parental rights where court-appointed counsel has

determined that the appeal is frivolous); In re K.R.C., 346 S.W.3d 618, 619 (Tex.App.--El Paso

2009, no pet.)(same); see also In re C.A.B, No. 08-08-00346-CV, 2009 WL 3152869, *1

(Tex.App.--El Paso Sept. 30, 2009, no pet.)(mem. op.)(same).

        Court-appointed counsel’s brief meets the requirements of Anders by presenting a

professional evaluation of the record demonstrating why there are no arguable grounds to be

advanced. See Anders, 386 U.S. at 744, 87 S.Ct. at 1400; High v. State, 573 S.W.2d 807

(Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App. 1974). In her motion to

withdraw filed concurrently with her Anders brief, counsel avers that, despite her efforts to contact

V.M., she was unable to deliver copies of her motion and brief to V.M. because V.M.’s

whereabouts are unknown.1 V.M. has not filed a pro se brief.

        We have thoroughly reviewed the record and counsel’s brief, and we agree with counsel’s

professional assessment that the appeal is frivolous and without merit. Because there is nothing

in the record that might arguably support the appeal, a further discussion of the arguable grounds

advanced in counsel’s brief would add nothing to the jurisprudence of the state. Accordingly, the

final order terminating V.M.’s parental rights to six children is affirmed. We also grant counsel’s

motion to withdraw. See Moore v. State, No. 03-05-00690-CR, 2007 WL 2811971, *1

(Tex.App.--Austin Sept. 26, 2007, no pet.)(mem. op., not designated for publication)(granting

motion to withdraw filed by court-appointed counsel unable to provide a copy of his Anders brief

to appellant because her whereabouts were unknown).




1
 Counsel avers that she attempted several times to contact V.M., who is homeless, by telephone at V.M.’s last known
number.
                                                        2
September 19, 2012
                                             CHRISTOPHER ANTCLIFF, Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.




                                                  3